Title: From John Adams to William Vernon Sr., 2 December 1778
From: Adams, John
To: Vernon, William Sr.


     
      Dear Sir
      Passy Decr 2 1778
     
     This Evening I had the Pleasure of yours of the Twenty Second of October, with Duplicate of another of the same day and Triplicate of another of the Second of October, neither of which have arrived.
     I have before received one Letter from you inclosing 2 Letters to your Son. I answered your Letter, and forwarded those to your son which he has since informed me he received.
     
     Your Son is at a Place called Montauban, a manufacturing Town, in the Province of Guienne, not very far from Bourdeaux. He lives with Mr. Revellat ainé, one of the principal Negociants of that City, a Gentleman of very good Character. Here, your Son, will have an Opportunity of tracing Commerce to its first Sources, and of acquiring the Language, at the Same Time, in both of which I am informed he is very assiduous. The Description, which M. Revellat gave me of his Conduct, the other Day, when he was at Passy, having been introduced to me, by a Letter from him, was very much to his Honour which from what I know of him I was well inclined to believe.
     I thank you, Sir, for the full and clear Accounts you have given me from Time to Time of the State of our little Navy: and not withstanding the long Catalogue of Disasters that has attended it, I Still build great Hopes upon it. I am extreamly happy to hear of the Arrival of the Providence, Boston and Ranger, but am disappointed that they made no more Prizes. While the Merchant Fleets of Great Britain are covering all the Seas, it is to me astonishing that our Frigates take no more of them. I lament with You the Loss of the brave Captains Chew and Skimmer.
     Your Letter to your son shall be forwarded forthwith, So shall all others you may intrust to my Care. I am, with great Respect, your hum sert.
     
      John Adams
     
    